In re TK Valve & Manufacturing Co.;— Defendant(s); applying for writ of certiora-ri and/or review; to the Court of Appeal, First Circuit, No. CA88 1143; Parish of Tangipahoa, 21st Judicial District Court, Div. “B”, No. 78100.
Prior report: La.App., 544 So.2d 1351.
Granted. Reversed and remanded to the court of appeal to consider all affidavits “on file” (C.C.P. 966) in the record of the case, and rule on the motion for summary judgment. Documents supporting or opposing the motion for summary judgment need' not be offered in evidence when served on opponents and filed in the record.